Citation Nr: 0722332	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  06-35 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to basic eligibility for educational assistance 
under the Montgomery GI Bill for Selected Reserves (Chapter 
1606).


WITNESSES AT HEARING ON APPEAL

Appellant; appellant's cousin A.S., Jr.


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel




INTRODUCTION

The record indicates the appellant served in the Army 
National Guard from June 1997 to July 2001 and was thereafter 
transferred to and served in the Army Individual Ready 
Reserve (IRR) from July 2001 to June 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


FINDINGS OF FACT

1.  On July 2, 2001, the appellant was discharged from the 
Selected Reserves (Army National Guard) and transferred to 
the Individual Ready Reserves.

2.  In August 2006 the appellant filed her claim for 
educational assistance under Chapter 1606.


CONCLUSION OF LAW

The criteria for basic eligibility for educational assistance 
under Chapter 1606, Title 10, United States Code, have not 
been met. 10 U.S.C. A. §§ 16132, 16133 (West 2002 and Supp. 
2005); 38 C.F.R. §§ 21.7520, 21.7540, 21.7550 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to assist and notify

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that was 
enacted in November 2000. The VCAA provides, among other 
things, that the VA will make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA. The VCAA also 
requires the VA to assist the claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002).

In this regard, the Board observes that the record on appeal 
does not reflect that the veteran was provided VCAA notice as 
required by 38 U.S.C.A. § 5103(a). However, such notice is 
not required in this case because the Board finds that it is 
the law in this case, and not the evidence, that is 
dispositive. An opinion from the VA General Counsel has held 
that the VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim, 
or required to develop evidence to substantiate a claim, 
where the claim cannot be substantiated because there is no 
legal basis for the claim or because the undisputed facts 
render the claimant ineligible for the claimed benefit.  See 
VAOPGCPREC 5-2004 (June 23, 2004).

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that when there is an 
error in the VCAA notice, or in this case the absence of the 
VCAA notice, there is no prejudice to a claimant as a result 
of the error if the benefit sought could not possibly have 
been awarded as a matter of law. See Mayfield v. Nicholson, 
19 Vet. App. 103, 116 (2005) ("This Court has held that an 
error is nonprejudicial where the benefit sought could not 
possibly have been awarded as a matter of law.")  The Court 
has held that "strict adherence does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case.  Such 
adherence would result in the Court's unnecessarily imposing 
additional burdens on the BVA and DVA with no benefit flowing 
to the veteran."  Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991). Therefore, the Board finds that no further action is 
necessary with respect to the VCAA since it is the law, and 
not the evidence, that is dispositive in this case.

Discussion

The Montgomery GI Bill-Selected Reserve (Chapter 1606, of 
Title 10, United States Code) is an educational assistance 
program enacted by Congress.  This program is for members of 
the Selected Reserve of the Army, Navy, Air Force, Marine 
Corps, and Coast Guard, and the Army and Air National Guard.  
The Reserve components decide who is eligible for the 
program.  VA makes the payments for the program.  Chapter 
1606 assists eligible persons to further their education 
after high school.  It provides educational assistance for 
people enrolled in approved programs of education or 
training.  It is the first such program that does not require 
service in the active Armed Forces in order to qualify.  38 
C.F.R. §§ 21.7520, 21.7540 (2006).  A reservist may use a 
maximum of 36 months of entitlement under Chapter 1606.  38 
C.F.R. § 21.7570 (2006).



According to the law, educational benefits are available to 
members of the Selected Reserve under Chapter 1606, Title 10, 
United States Code.  To be eligible for Chapter 1606 
benefits, a reservist (1) shall (i) enlist, reenlist, or 
extend an enlistment as a Reserve for service in the Selected 
Reserve so that the total period of obligated service is at 
least six years from the date of such enlistment, 
reenlistment, or extension; or (ii) be appointed as, or be 
serving as, a Reserve officer and agree to serve in the 
Selected Reserve for a period of not less than six years in 
addition to any other period of obligated service in the 
Selected Reserve to which the person may be subject; (2) must 
complete his or her initial period of active duty for 
training; (3) must be participating satisfactorily in the 
Selected Reserve; and (4) must not have elected to have his 
or her service in the Selected Reserve credited toward 
establishing eligibility to benefits provided under 38 U.S.C. 
chapter 30.  38 C.F.R. § 21.7540(a) (2006).

If a reservist is serving in the Selected Reserve, but does 
not have a 6 year contract, he/she does not have a basic 
eligibility date.  The basic eligibility date is the date on 
which service commences for the contracted 6 year period.

A reservist's period of eligibility expires effective the 
earlier of the following dates: (1) the last day of the 14-
year period beginning on the date the reservist becomes 
eligible for educational assistance; or (2) the date of 
separation from the Selected Reserve.  38 C.F.R. § 21.7550(a) 
(2006).  The reservist may still have the full 14 years to 
use his/her benefits if he/she is discharged from the 
Selected Reserve because of a disability that was not the 
result of misconduct or the reservist's unit was inactivated 
during the period from October 1, 1991, through December 31, 
2001.  38 C.F.R. §21.7550(d), (e) (2006).  In addition, a 
reservist's 14-year period of eligibility may be extended 
under such circumstances as being called to active duty or 
for completion of a term of a program.  38 C.F.R. 
§ 21.7550(b), (c) (2006).

It is further noted that Congress passed legislation in 1996 
(Section 16131(i) of Title 10 United States Code) that 
authorizes the payment of Kicker benefits by the Selected 
Reserve components to persons entering those components.  The 
Kicker can be paid to recipients of Chapter 1606 benefits or 
to recipients of Chapter 30 benefits, as an addition to any 
other benefit to which the individual is entitled.  The 
individual Selected Reserve components determine eligibility 
to the Kicker.  With regard to Chapter 1606, to be eligible 
for the Chapter 1606 Kicker, the claimant must meet the 
eligibility requirements for the basic Chapter 1606 program.  
Because eligibility to the Kicker is based on either job 
position or unit membership, the eligibility can terminate 
without basic eligibility terminating.  However, the reverse 
is not true, a reservist must have basic Chapter 1606 
eligibility in order to be eligible for the Chapter 1606 
Kicker.  Kicker benefits can only be paid in conjunction with 
basic benefits.  Therefore, when basic eligibility 
terminates, Kicker eligibility terminates also.

Regulations provide that a determination of an individual's 
eligibility for Chapter 1606 benefits is to be made by the 
Armed Forces.  38 C.F.R. § 21.7540(a).

The basic facts are not in dispute.  The appellant was 
discharged from the Selected Reserve on July 2, 2001, and was 
in the Individual Ready Reserve thereafter.  Again, to be 
eligible for Chapter 1606 benefits, a claimant must be an 
active member of the Selected Reserve.  The appellant was not 
such a member at the time she submitted her application.  
There is no showing that the appellant was discharged from 
the Selected Reserve because of a disability that was not due 
to willful misconduct.  Furthermore there is no evidence, nor 
has she contended, that her reserve unit was inactivated 
during the period of October 1, 1991, through December 31, 
2001, and she was thereafter involuntarily discharged the 
Selected Reserve.  Finally there is no evidence that the 
appellant was ordered to active duty while serving in the 
Selected Reserve, which would permit an extension of the time 
limit on eligibility.  The record further fails to show that 
she was enrolled in a program and was midterm when 
eligibility was denied.  

Additionally, because the veteran fails to meet the basic 
eligibility requirements for education benefits under chapter 
1606, it necessarily follows that she is also barred from 
receipt of Chapter 1606 Kicker benefits.  As noted above, the 
veteran must have entitlement under the basic Chapter 1606 
program in order to qualify for such Kicker benefits.

Although the Board is sympathetic that circumstances affected 
the length of time of the appellant's service in the Selected 
Reserve, the law is clear that VA may only pay educational 
assistance to an eligible claimant under the provisions of 
the law and the appellant is not eligible.  Neither the RO 
nor the Board is free to disregard laws and regulations 
enacted for the administration of VA educational programs.  
The eligibility requirements for educational assistance are 
prescribed by Congress and regulations enacted by the Armed 
Forces and VA.  The law in this case, therefore, and not the 
evidence, is dispositive of the appeal.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  As such, eligibility for educational 
assistance under Chapter 1606, Title 10, United States Code 
is not established. 


ORDER

Entitlement to basic eligibility for educational assistance 
under the Montgomery GI Bill for Selected Reserve (Chapter 
1606) is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


